MEMORANDUM **
Knarik Avagyan a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, *8261015 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that extraordinary circumstances or changed circumstances excused Avagyan’s untimely filing of her asylum application. See 8 C.F.R. § 208.4(a); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007).
Substantial evidence supports the agency’s denial of withholding of removal because the harms Avagyan suffered, including harassment, job discrimination and two isolated beatings do not amount to past persecution, see Nagoulko, 333 F.3d at 1016-17, and Avagyan failed to establish a clear probability of persecution on account of her religious beliefs as a Jehovah’s Witness in Armenia, see Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.